Case: 15-41254      Document: 00513486238         Page: 1    Date Filed: 04/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-41254                                  FILED
                                  Summary Calendar                            April 29, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES VERNON HAYNES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-269


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Charles Vernon Haynes and the Government have filed a joint motion to
affirm Haynes’ conviction, vacate his sentence, and remand for resentencing.
The district court erred in sentencing Haynes, over his objection, to a
mandatory minimum term of imprisonment based upon the quantity of
methamphetamine attributable to the conspiracy rather than the amount of
methamphetamine that was stipulated by him and that was attributed to him


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41254   Document: 00513486238     Page: 2   Date Filed: 04/29/2016


                                No. 15-41254

in the presentence report, which the district court adopted. See United States
v. Haines, 803 F.3d 713, 740-42 (5th Cir. 2015). Accordingly, we GRANT the
motion, AFFIRM Haynes’ conviction, VACATE his sentence, and REMAND for
resentencing.   The alternative motion for an extension of time for the
Government to file a responsive brief is DENIED as moot.




                                      2